DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, Species I (claims 1-12) in the reply filed on 02/28/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/22.

Claim Objections
Claim 1 is objected to because of the following term “approximately” as it is not clear how approximate it has to be.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  steps 330, 350 of Fig. 3 as these steps are essential with the claimed steps of 310, 320, 330 to form a oxide layer on the surface of the substrate as whole. The claims 3 steps of claim 1 do not produce or form any minimum structure of a device of any functionality or of any use. Appropriate correction is required.

Claims 2-12 are also rejected being dependent on rejected claim 1.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 



Claims 1-12 are rejected under 35 U.S.C. 103 as being obvious over Vermeulen et al (EP 1 104 012 B1 equivalent to TW444302B applicant provided IDS) in view of Yuasa et al (US PGPUB 2008/0124943 A1) and Kashiwagi et al. (US Patent 6,797,323)

Regarding claim 1: Vermeulen teaches in Fig. 1-6, pages 10 -15 about a method for processing a workpiece, the method comprising:
placing the workpiece in a thermal processing chamber 1;
admitting a first gas into the thermal processing chamber at a first flow rate, the thermal processing chamber being at approximately atmospheric pressure, the first gas comprising a mixture of an inert gas and a hydrogen gas, a concentration of the hydrogen gas in the mixture being less than about 4% by volume (hydrogen is highly diluted);
heating the workpiece in the thermal processing chamber with one or more heat sources 2: and
exposing the workpiece to the first gas in the thermal processing chamber at approximately atmospheric pressure (under mixing of hydrogen and oxygen to partially oxidize the wafer),
wherein the first flow rate is such that a partial pressure of the hydrogen gas in the thermal processing chamber is less than about 10 Torr.

Vermeulen does not explicitly talk about a concentration of the hydrogen gas in the mixture being less than about 4% by volume and a partial pressure of the hydrogen gas in the thermal processing chamber is less than about 10 Torr.

 a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Yuasa’s and Kashiwagi’s teaching’s to Vermeulen’s method to have an excellent dielectric breakdown property (Kashiwagi, col. 8, lines 45-47) and early-stage oxidation prior to the oxidation processing can be suppressed (Yuasa, [0011]).

Regarding claim 2: Vermeulen and Yuasa (Fig. 1), and Kashiwagi (Fig. 76) teaches admitting a second gas into the thermal processing chamber, the second gas comprising oxygen at a second flow rate; and
exposing the workpiece to the second gas in the thermal processing chamber at approximately atmospheric pressure while heating the workpiece to at least partially oxidize a portion of the workpiece.

Regarding claim 3: Vermeulen in view of Yuasa and Kashiwagi does not explicitly talk about wherein the second flow rate is such that a partial pressure of the oxygen in the thermal process chamber is in a range of about 30 Torr to about 50 Torr.

However Yuasa teaches teaches in Fig. 2, 6, [0042] that depending on film thickness requirement process conditions of flow rate and pressure can be adjusted.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimed with routine experiment and optimization since the thickness of the film can be adjusted depending on process conditions effect according to the teaching of Yuasa. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


Regarding claim 4: Kashiwagi teaches in wherein the inert gas comprises an argon gas, the concentration of the hydrogen gas in the mixture is less than about 3% by volume. (Fig 76 and col.8, lines 50-55 that hydrogen chloride with inert gas mixture is 0.02 to vol%).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Regarding claim 5: Yuasa teaches in [0081]wherein the inert gas comprises a nitrogen gas, the concentration of the hydrogen gas in the mixture is less than about 4% by volume.

Regarding claim 6: Vermeulen in view of Yuasa and Kashiwagi does not explicitly talk about wherein a total flow rate of the first flow rate and the second flow rate is less than about 350 slm.

However Yuasa teaches teaches in Fig. 2, 6, [0042] that depending on film thickness requirement process conditions of flow rate and pressure can be adjusted.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimed with routine experiment and optimization since the thickness of the film can be adjusted depending on process conditions effect according to the teaching of Yuasa. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


Regarding claim 7: Vermeulen teaches in page 12, lines 1-4 further comprising admitting a dilution gas (nitrogen) into the thermal processing chamber, the dilution gas configured to dilute the first gas and the second gas.

Regarding claim 8: Vermeulen teaches in page 12, lines 1-4 wherein the dilution gas is different (nitrogen) from the inert gas in the first gas.

Regarding claim 9: Yuasa teaches in [0081] further comprising admitting a third gas into the thermal processing chamber, the third gas comprising an ammonia gas.

Regarding claim 10: As explained in claim 1, Vermeulen in view of Yuasa and Kashiwagi wherein heating the workpiece further comprises heating a first surface and an opposing second surface of the workpiece with the one or more heat sources.

Regarding claim 11: Vermeulen teaches in pages 10 -15, Fig. 1-8 wherein a water vapor generated by a reaction between the first gas and the second gas at approximately atmospheric pressure is dissociated to at least partially oxidize the portion of the workpiece.

Regarding claim 12: Vermeulen teaches in pages 10 -15, Fig. 1-8 wherein the first gas is admitted into the thermal processing chamber in a gas flow direction perpendicular to the workpiece.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897